ORDER

PER CURIAM
Joseph Hicks (Defendant) appeals his convictions for two counts of first-degree child molestation. In two points on appeal, Defendant claims that the trial court erred by (1) admitting Victim’s out-of-court statements pursuant to § 491.075 RSMo Cum. Supp. 2008 and (2) admitting Defendant’s inculpatory statement made to police. We affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 30.25(b).